Citation Nr: 1104715	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an effective date earlier than October 29, 2004, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2008 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

The Veteran raised a claim of entitlement to a total 
disability rating based on individual unemployability 
(TDIU) in a September 2009 statement.  At the August 2010 
Board hearing, the Veteran's representative stated that 
the Veteran was receiving TDIU.  However, there is no 
documentation in the claims file indicating that TDIU has 
been granted.  If, in fact, TDIU has been granted, the 
adjudicative documentation relating to the grant should be 
associated with the claims file.  However, if TDIU has not 
been granted or otherwise adjudicated by the RO, the issue 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  An October 2002 rating decision denied a claim of entitlement 
to service connection for PTSD.

2.  The Veteran filed a formal request to reopen his claim of 
entitlement to service connection for PTSD on October 29, 2004.

3.  Evidence corroborating the Veteran's claimed stressors, an 
element needed to substantiate the Veteran's previously denied 
claim, was not submitted prior to August 20, 2007, and thus, 
entitlement did not arise until that date.

CONCLUSION OF LAW

The criteria for an effective date earlier than October 29, 2004, 
for the grant of service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.155, 3.160, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the 
effective date of the initial grant of service connection.  
Judicial precedent holds that, once service connection is 
granted, the claim has been substantiated, additional notice is 
not required, and any defect in previous notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice, beyond that afforded in the context of the 
Veteran's initial claim for service connection, is needed under 
the VCAA.

With regard to VA's duty to assist, VA obtained medical records 
from the Hudson Valley VA Medical Center (VAMC) and the Veteran 
submitted various statements in support of his claim and 
testified before the Board at an August 2010 hearing.

The Board finds that that no additional assistance is required to 
fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Earlier Effective Date

A.  Applicable Law

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies this 
to mean, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran initially filed a claim of entitlement to service 
connection for PTSD in August 2002, and the claim was denied in 
an October 2002 rating decision.  The Veteran did not file a 
timely appeal.  Consequently, the October 2002 rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Next, he filed a request to reopen his claim for service 
connection, which was received by the RO on October 29, 2004.  
The claim was initially denied in a January 2006 rating decision 
for lack of new and material evidence, and again in an August 
2006 rating decision, but the Veteran submitted additional 
evidence in August 2007, and the RO, in its March 2008 rating 
decision, granted service connection and awarded a 50 percent 
evaluation for PTSD effective October 29, 2004, the date the 
claim to reopen was received.  The Veteran filed a notice of 
disagreement as to the March 2008 rating decision, contending 
that the grant of service connection should have been effective 
earlier than the October 29, 2004, date assigned.  Thus, the 
effective date of service connection granted in the March 2008 
rating decision is the subject of the Board's review.  

In claims that have been reopened with new and material evidence 
such as this one, if there has been a final prior RO denial of 
the benefit sought, the effective date cannot be earlier than a 
subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. 
App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 
(2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  The only way to 
overcome the finality of such a prior decision is to request 
revision of the decision based on clear and unmistakable error 
(CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Here, there is no claim of CUE with respect to the prior final 
October 2002 rating decision.  Thus, the question before the 
Board is whether there is any evidence in the claims file that 
can be construed as a claim to reopen prior to the filing of the 
formal claim to reopen on October 29, 2004.  In this regard, any 
communication or action, indicating an intent to apply for one or 
more benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

After reviewing the record, the Board concludes that there are no 
such communications submitted prior to October 29, 2004, 
indicating an intent to reopen a claim of entitlement to service 
connection for PTSD.

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization by VA or one of the uniformed 
services will be accepted as an informal claim for benefits.  
However, the provisions of 38 C.F.R. § 3.157 apply only after a 
formal claim for compensation or pension has been allowed, or 
compensation has been disallowed because the disability is not 
compensable.  

The Veteran in this case has not been awarded service-connected 
disability compensation for any disabilities other than the one 
that is the subject of this appeal, PTSD, for which he was 
assigned an initial evaluation of 50 percent disabling.  Thus, 38 
C.F.R. § 3.157 is not applicable here.  

The Board must now determine the date upon which entitlement 
arose.  To reiterate, under 38 C.F.R. § 3.400(b)(2), the later of 
the date of the request to reopen (in this case, October 29, 
2004) and the date upon which entitlement arose controls, and is 
the appropriate effective date.  

As noted above, the October 29, 2004, effective date currently 
assigned is the date the RO received the Veteran's formal request 
to reopen his claim of entitlement to service connection for 
PTSD.  The claims file includes a discharge summary from the 
Montrose VAMC dated in July 2002.  It indicates that the Veteran 
was admitted to a PTSD program at that facility in May, and the 
staff psychiatrist assessed PTSD based on stressors that included 
the military sexual assault upon which service connection was 
ultimately granted.  In August 2007, the Veteran submitted a 
"buddy" statement from L.W.N. that corroborated the Veteran's 
contention regarding the assault during service.   

The Board finds that August 20, 2007, the date the buddy 
statement was received, is the date on which entitlement arose, 
because it was not until that date that evidence was received 
corroborating the occurrence of the Veteran's claimed stressor, 
which was the missing element required for the RO to override the 
basis for the previous denial of his service connection claim in 
October 2002.  Accordingly, the currently assigned effective date 
of October 29, 2004, remains correct, as the date of entitlement 
as shown by the evidence is actually more recent than the date on 
which the claim to reopen was received, and the RO's choice of 
the date of receipt of the claim was a more liberal determination 
in the Veteran's favor.  Thus, the criteria for an earlier 
effective date have not been met.    

As noted above, the date of claim is October 29, 2004.  The date 
entitlement arose is August 20, 2007.  Under the law, the proper 
effective date is the latter of the two.  See 38 C.F.R. § 
3.400(b)(2).  However, the issue on appeal is whether an earlier 
effective date is warranted, and not whether the currently 
assigned effective date is proper.  For the reasons already 
discussed, an effective date prior to October 29, 2004, is not 
justified.  Because the preponderance of the evidence is against 
a grant of an earlier effective date, the benefit-of-the-doubt 
doctrine is inapplicable and the claim may not be granted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
54-56 (1990).

The Board acknowledges the Veteran's contention that he did not 
receive notice of the October 2002 rating decision which denied 
his claim, and that he would have appealed the denial if he had 
received it.  However, at the August 2010 Board hearing, he 
testified that the address on the cover letter of the 2002 rating 
decision was the correct address.  

There is a presumption of regularity under which it is presumed 
that government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  This presumption of 
regularity in the administrative process may be rebutted only by 
"clear evidence to the contrary."  Schoolman v. West, 12 Vet. 
App. 307, 310 (1999).  Given the presumption of regularity, and 
the fact that the evidence of record shows that the 2002 rating 
decision was mailed to the Veteran's correct mailing address, the 
Board finds that the Veteran has not presented clear evidence 
that he did not receive the October 2002 rating decision.

The Board also acknowledges the Veteran's contention, in his 
January 2009 VA Form 9, that he was taking medication in 2002 
which caused him to miss the date by which he needed to file an 
appeal of the 2002 rating decision.  However, for the reasons 
described above, the Veteran is not entitled to an earlier 
effective date under the law, and the claim must therefore be 
denied.  


ORDER

Entitlement to an effective date earlier than October 29, 2004, 
for the grant of service connection for PTSD is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


